The opinion of the Court was drawn up by
Hathaway, J.
Debt, against the sureties on a poor debt- or’s six months bond.
The principal died within the six months stipulated in the bond, its conditions not performed. The bond was only a substitute for the detention of the body. Spencer v. Garland, 20 Maine, 75. The liability of the surety, therefore, is similar to that of bail, and the death of the principal, before the bail is fixed, discharges the bail. Champion v. Noyes, 2 Maine, 481, Rand’s ed., and authorities, passim.
The obligation to perform the contract, on the part of the defendants, was discharged by the act of God. 1 Parsons on Contracts, 524; Baylies v. Fettyplace, 7 Mass. 338, Rand’s ed.; Harrington v. Dennie, 13 Mass. 93, do.; Knight v. Bean, 22 Maine, 531; Craggin v. Bailey, 23 Maine, 104.

Plaintiff nonsuit.

Tenney, C. J., Rice, Appleton, Cutting, and Goodenow, J. J., concurred.